The respondent Margaret A. Donnelly, individually as legatee under the will of Edward O'Toole and as executrix under the will of Mary L. O’Toole, appeals from that part of a decree ordering the payment of certain sums to five attorneys as counsel fees from the principal of the Edward O’Toole Trust, an inter vivas trust. Her argument is now directed exclusively to the fee of $8,400 plus costs of $148.47 ordered paid to one attorney representing a firm of lawyers for services rendered by them preparatory to and in connection with a petition for instructions for the trustees heard in the Probate Court and reviewed in this court in Shine v. Monahan, 354 Mass. 680. The considerations which enter into a proper evaluation of counsel’s services have been dealt with in many cases, most recently in Golden v. Taft, 344 Mass. 152, citing cases. This is a case where conservative principles should apply. Although the fee seems high we cannot say with reasonable assurance on this record that the judge failed to apply them.

Decree affirmed.